    Case 8:17-ap-01068-MW                                      Doc 113 Filed 04/24/20 Entered 04/24/20 17:05:25                                                                           Desc
                                                                Main Document    Page 1 of 12
B2630 (Form 2630) (12/15)



                                                 United States Bankruptcy Court
                                                ---------
                                                 Central  District Of                                               California

                         Ralph F.. Sanders                                                                                         Case No.             8: 1 7-bk-10265
  In re
                       Debtor
                          Larnila Pi,lle                                                                                           Chapter
                       Plaintiff

                  v.       Ralph E. Sand_e__
                                           r s __                                                                                  Adv. Proc. No. 8...!!1_:_a.J_J.:_Q_!_C!._68
                       Defendant

                                                                                     BILL OF COSTS

 Judgment was entered in the above entitled action on October 25, 2019                                         against           _...R,..a"'l
                                                                                                                                           lp�huE......,.S,..
                                                                                                                                                           a..,
                                                                                                                                                             nd,.e,,.,s:.___________
                                                                                  date
 Notice of Appeal filed 6/17/ 2019 Appellate case CC 19-1153 affimied judgment on 3/10/2020. Affirmed mandate issued to Bankmptcy Court on 4/3/2020
 The clerk of the bankruptcy court is requested to tax the following as costs:

 Fees of the clerk...........................................................................................................................................       $ _ 350.00          (sec attachments)
                                                                                                                                                                    $    71.65
 Fees for service of summons and oomplaint ................................................................................................                                            ----
 Fees of the court reporter for any and all part of the transcript necessarily obtained for use in the case .....                                                   $       426.0S

 Fees and disbursements for printing .. J.,..1:z:;_ _p_;1g�!i.@:.$.9...Hl.P.trf.P.i!gt;..............................................................               $        337 .50

 Fees for witnesses (Itemized on reverse) ...�µ,\Jp9��.l!.!9..T.<:.�!tfY.J����l;l.(9.i:.:?.!!.Y.�r}Y..MmHY.:�!\1c;9!� ..................                            s     _J]J�<1..<1.. ___________
 Fees for exemplifications and copies of papers necessarily obtained tor use in this case ......................... ..                                              $
 Docket fees under 28 U.S.C. § 1923 ...........................................................................................................                     $
 Costs incident to taking of depositions .........................................................................................................                  s -----------------­
 Costs as shown on Mandate of appellate court............................................................................................                           $     -----------------
 Other costs [ffemized on reverse] ............................................................................................................... .                $
                                                                                                                                                 TOTAL              $        1,309.80


                                                                                         DECLARATION
  I, attorney for                       Larnila Pelle, Pro Se Litigant                                                                   declare under penalties of perjury that the
                       (name of party)

  foregoing costs are correct and were necessarily incurred in this action, that the services for which fees have been charged were
  actually and necessarily performed, and that a copy of this Bill of Costs was mailed this day with postage fully prepaid to:


  Name of Judgment
  Debtor                               Ralph E. Sanders
 Address
                                     -�,!:.�O.!I L. Hosse, bsg_._________________
                                        940 W. J 7th Street, Suite F




                                                                                                       ,4-��
                                       Santa i\na, Ci\ 92706



  Dale                                AE,ll 24, 2020            - ��:�-ot Atto,,_y �

 COSTS ARE TAXED IN THE FOLLOWING AMOUNT AND INCLUDED IN THE JUDGMENT:                                                                                              S

  Clerk of the
  Bankruptcy Court
                                                                    By Deputy Clerk:
  Date
    Case 8:17-ap-01068-MW                                 Doc 113 Filed 04/24/20 Entered 04/24/20 17:05:25                                          Desc
B2630 (Form 2630)(12/15)
                                                           Main Document    Page 2 of 12                                                            page 2

 Witness Fees (computation, cf. 28 U .S.C. § 1 821 for statutory fees)

 Name and Residence                                          Attendance             Subsistence                                            Total Cost Each
                                                                                                                                           Witness
                                                             Days     Total Cost    Days       Total Cost      Miles      Total Cost
  Snhpocna ro Tcvify i�sncd for Bcl>-.�rly Mnmy..Cakotc
                                                                      S _____                  $ ____                     $ _____          $       125.00
                                                                      $ ______                 $ ______                   $ ______         $
                                                                      $                        $                          $                $
                                                                      $ ______                 $ ____                     $ _____          $
                                                                      $                        $                          $                $
                                                                      $ ______                 $ _____                    $ _____          $     ------------
                                                                      s                        $ _____                    $ ------         s     ·-----------
                                                                      s                        $ _____                    $ ______         s ------------
                                                                      s                        $ _____                    $ _____          $
                                                                      s                        $                          $                s
                                                                      s                        $ _____                    $ ______         s     ------------
                                                                      s                        $                          $                s
                                                                      $ _____                  $ ____                     $ ______         s
                                                                      $ ______                 $ _____                    $ ______         $     ------------
                                                                      $ _____                  $ _____                    $ _____          $
                                                                      $ ______                 $ _____                    $ ______         $
                                                                      $                        $ _____                    $ ______               -----------
                                                                      $                        $ _____                    $ ______         $
                                                                      $                        $                          $                s
                                                                      s                        $ _____                    $ ______         s
                                                                      s                        $ ______                   $ ______         $ -
                                                                      s                        $ _____                    $ ______         s ------------
                                                                      s                        $ ______                   $ _____          $
                                                                      s                        $                          $                $
                                                                      s                        $ _____                    $ ______         $     -----------
                                                                      s                        $                          $                $
                                                                      $                        $ _____                    $ ______         $
                                                                      $                        $                          $                $
                                                                                                                          TOTAL            :i;     125.00
                                                                                                                                                                    I
 NOTICE

 Section 1924, Title 28, U.S. Code provides:
            "Before any bill of costs is taxed, the party claiming any item ol cost or disbursement shall attach thereto an affidavit, made by tIimself or by his
 duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and that the
 services for which fees have been charged were actually and necessarily performed."

 Section 11120 of Title 28 reads In part as follows:
              "A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree."

 The Federal Rules of Bankruptcy Procedure contain the following provisions:
 Rule 7054(b)(1)
          "(1) Costs Other Than Attorney's Fees. The court may allow costs to the prevailing party except when a statute of the United States or these
 rules otherwise provides. Costs against the United States, its officers and agencies shall be imposed only to the extent permitted by law. Costs may be
 taxed by the derk on 14 days' notice: on motion served within seven days thereafter, the action of the clerk may be reviewed by the court.•

 Rule II00&(f)
           "ADDITIONAL TIME AFTER SERVICE BY MAIL OR UNDER RULE 5(b)(2)(D), (E), OR (F) F.R.Civ.P. When there is a right or requirement lo
 act or undertake some proceedings within a prescribed period after service and that service is by mail or under Rule 5(b)(2)(D), (E), or (F) F.R.Civ.P..
 three days are added after the prescribed period would otherwise expire under Rule 9006(a)."

 Rule 7058
          This rule incorporates Rule 58 F.R.Civ.P. Rule 58(e) provides, in part, "Ordinarily, the entry of judgment may not be delayed, nor the time for
 appeal extended, in order to tax costs or award fees."
Case 8:17-ap-01068-MW     Doc 113 Filed 04/24/20 Entered 04/24/20 17:05:25 Desc
                                                 Entered 05/08/17 09:56:56 Desc
                           Main Document      Page 3 of 12
       .
 case a·17- ap-01 068- MW Doc 1-1 Filed 05/08/17
                                                               1 of 2
                ADVERSARY PROCEEDING COVER SHEET Page
   B1040 (FORM 1040) (t211S)


          ADVERSARY PROCEEDING                                    COVER SHEET                     ADVERSARY PROCEEDING NUMBER
                                                                                                  (Court Use Only)
                                (Instructions on Reverse)


  PLAINTIFFS                                                                        DEFENDANTS
   Lamita A. Pette
                                                                                     Ralph E. Sandca

   ATTORNEVS (Finn Name, Acldress, and Telephone No.)                               ATTORNEYS (If Known)
  ProSe
  2S88 El Camino Real, Suite F- ! 95, Carlsbad, CA 92008                            Pro Se
  (707) 853-2049
   PARTY (Check One Box Only}                                                       PARTY (Check One Box Only)
   o Debtor    o U.S. Trustee/Bankruptcy Admin                                      Cl Debtor              □ U.S. Trustec/Bnnkruptcy Admin
   I! Creditor           a Other                                                    n Creditor             □ Other
   □ Trustee                                                                        □ Trustee

   CAUSE OF ACTTON (WRITEA BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDINOALLUS. STATlJTESINVOLVED)

   This ls an Adversary Complaint that is seeking theJOXlischargeability of pending lawsuits filed against � debt.er pursuant to
    11 U.S.C. S23(aX6) and 11 U.S.C. 727(aX4XA)(B).



                                                                          NATURE OF SUIT
           (Number up IO five (5) boxes ltArtina with lead cause of action•• 1, first altcmalivu Cilll�c es 2. second alternative cause as 3, etc.)

        FRBP '1Ht(t)- Rt-c9vtry et Moaey/rn,pcrt)'                                   FRBP 7001(6)- Dlteh111:cabWly (t:Ollllnutd)
   D ll-Recoveryofmo11eylp:opert)'. §542turllO'JIJr'ofpropcny                        0  61-0isclwgeabilit:y. §S23(a)(S), domettic sllPJ)Olt
   0 12-Rccomy oflll(llley,'property. §S47 pn,ference                                (2J 68,Di111:bargeabili1y • iSZJ(a)(6), willrul and malicious lnjtary
   0 13-RCCCfflY ot'moneyiproperty • §541 fraudulent tran,ll:r                       D   6J-OisctlarK,CatJility • §S23(a)(8). atudcnt loan
    0 14-Rccovciy ormoney/property • oiher                                           D 6-4-Dischargeability • fS23(•)( IS). dl\'Ol'Ce or separation obliplion
                                                                                            (other lhan dumestic sup;,or!)
        FRBP 70IJ{2}- \lalillll:)', Pnot-ity or l!:xten1 or U111                     0 6S-Di.:clllrgeabilily • olhcr
    0   21-Va6dity, priority or ex.tent of lien or Olilcr in1ere.1 in property
                                                                                     FRBP 7001(7)- l■Ju■ctlve Relief
        FRBP '71181(3} -Approval or !iollll• of Praperty                             0  71-injunciive relief - imJIQlif
    0 31·APP1UVIII oflaleofprVPfflY nr.,.,�Nl end ofa CD DWl\4t • §363(h)            D 72-lnjunctlve relief - other

        1-"RBP ?IOI(") - Objeetlon/Revae•tloll      ar Discharge                     FRBP 7001(1) Sllbordlattlon cf
    [) 41,0bjecilon / m-ocati1111 of di..:lnuse. •727(e),(d),(c)
                                                                                     D  8I-Subordina1ion-0fclaim
        FRBP 7'111{5)- Reveutlon or Calinoatloa
                                                                                     FRBP 7001(9) Dedaratory Judcme
    0 Sl•Revoc:ation ofconflnnaticn                                                  ClJ91-Declan«ory judgmcni
        PRIIP 7001 (6)- l>IKllaflClbilil)'
                                                                                     FRBP 7001(10) l>etermiHtlo■ or Rem       Action
    D 66-Dischargcability • f.523{aXl),(l4),{14A) priority tax claim1                0 01 O.:tcnninatkm urr1:moved claim or caisse
    Kl 62-IliKhuicability • tlli(z)(2), false pretenses, false repreren1ati0r1,
           1c1Ual ft'aud                                                             Olur
    D  67-0ischarseability • §523(aX4), fraud .. fiduciary, embezzlement, larceny     D SS-SIPA c- - IS u.s.c. H78naa e/.ffll.
                           (conllnued ..,st column)                                  0 02-0ther (c,¥. other actions 1hat wuukl have been brought in stare coon
                                                                                               ifunrelared to bankllll):cy C8lie)
    □ Chc:1:k if this case involves a substantive issue or sl1tte law                 □ Check if this is a$serted to be a class action under FRCP 23
    c Check if a jury trial is dema11ded in complaint                                 Demand $ Costs of Suit
    Other.Relief' Sought
     Any Judgments awarded against Debtor based on the outcome of of the pending lawsuits are deemed to be
     nondischargeab1e.
Case 8:17-ap-01068-MW  Doc 113 Filed 04/24/20 Entered 04/24/20 17:05:25 Desc
                        Main Document      Page 4 of 12
 case 8:17-ap-01068-MW Doc 1·1 Filed 05/08/17 Entered 05/08/17 09:56:56 Desc
                     ADVERSARY PROCEEDING COVER SHEET                                         Page 2 of 2

    B1040 (FORM 1040) (12/tS)

                       BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
   NAME OF DEBTOR                                                       BANKRUPTCY CASE NO.
   Ralph E. Sanders                                                     8: 17-bk-10265-MW
   DISTRICT IN WHICH CASE IS PENDlNG                                    DIVISION OFFICE                   NAME OF JUDGE
   Central District of Califomi                                         Santa Ana                          Mark S. Wallace
                                        RELATED ADVERSARY PROCEEDING (IF ANY)
   PLAINTIFF                                            DEFENDANT                                          ADVERSARY
                                                                                                           PROCEEDING NO.

   DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISIO� OFFICE                   NAME OF JUDGE

   SIGNATURE OF AITORNEY (� LAI N�                      11-c 5?
                                        r-
                           _   _




    L•
      ·
          -���-                 Cr.       ��
                                                                                                                        -
   DATE                                                                  PRINT NAME OF ATTORNEY (ORt(AINTIFY
   May 8, 2017                                                           Lamita A. Pettc I    IJ...
                                                                                                  1 �




                                                            INSTRUCTIONS
               The filing of a bankruptcy CMC creates an "estate" under the jurisdiction of1he bankruptcy court which consists of
     all of the property of the debtor, wherever that propeny is located. Because the bankruptcy estate i11 &o eittensive and the
     jurisdiction oflhe court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
     lawsuit.! conecrning the debtor's discharge. If such a :awsuit is tiled in a bankruptcy court. it is called an adversary
     proceeding.

              A party filing an adversary proceeding must also must complete and file Form I 040, the Adversary Proceeding
     Cover Sheet, unleu: the party files the adversary proc�ing electrol'lically through the court's Ca.111: Management!Electronic
     Case Filing system {CM/ECF). (CM/ECF captures the infonnation on t·orm I 040 as part of the filing process.) When
     completed, the cover sheet summ.uiZM basic infonnation on the advenary proceeding. The clerk of court rieeda the
     information to process the adversary proceeding and prepare required stalii,.1ic.il reports on court a.:tivity.

              The cover sheet and the infonnation contained on ii do not replace or supplement the filing IZld service of pleadings
     or other papers as required by law, the Bankrup1.1;y Rulos, or the local rules of coun. The cover sheet, which is largely self­
     explana10ry, l'T1mt be completed by 1he plaintiff's attorney (orby the plaintitTifthe plain:iffis not represented by an
     attorney). A separate cover sheet ml.lSl be submitted to 1hc clt:rk for eech complaint filed.

      Plaiatlffs and Defendants, Give the names of the plaintiffs and defendants eitactly as they appear on the complaint.

      Attomeys. Give the names and addresses of the attomeyii. ifknt,wn .

      .Party. Check the most appropriate box in lhe first column for the plaintiffs and the seco:id column for the defendants.

      Demand. Enter the dollar amount being demanded in the complaint.

      Signature. This cover sheet must be signed by the attorney of record in the boll on the second page of the fo11T1. If the
      plaintiffis r1tpresented by a law firm, a member of the finn must sign. If the plaintiff is prose, that is, not repre11mted by an
      attorney, the plaintiff mu5t sign.
Case 8:17-ap-01068-MW   Doc 113 Filed 04/24/20 Entered 04/24/20 17:05:25   Desc
                         Main Document    Page 5 of 12
      Case 8:17-ap-01068-MW              Doc 113 Filed 04/24/20 Entered 04/24/20 17:05:25                 Desc
                                          Main Document    Page 6 of 12
411 W Fourth St., Suite 7160
Santa Ana, CA 9'1701-4593
(714) 338-3400

     Filing Date                     #                                      D�ketText

                               J                  Adversary case 8: 17-ap-O 1068. Complaint by Lamita Pette
                               (8 pgs; 2 docs)    against Ralph E Sanders . Fee Amount $350 Nature of Suit:
                                                  (41 (Objection/ revocation of discharge� 727(c).(d),(e))) ,(68
                                                  (Dischargeability - 52'.3(a)(6), willful and malicious injury))
                                                  (91 (Declaratory judgment)) ,{62 (Dischargeability - 523(a)
                                                  (2), false pretenses. false representation, actual fraud))
                                                  (Roque, Jewell) Additional attachment(s) added on 5/8/2017
    05/08/2017                                    (Roque, Jewell). (Entered: 05/08/2017)

                               2 ,                 Summons Issued on Ralph E Sanders Date Issued 5/8/2017.
                               (7 pgs; 2 docs)   ' Answer Due 6(7/2017 (RE: related document(s)l
'                                                  Complaint filed by Plaintiff Larnita Pette) Status hearing to be
                                                   held on 7/26/2017 at 09:00 AM at Crtrm 6C. 411 W Fourth
                                                   St., Sant,. Ana, CA 9270 I. The case judge is Mark S Wallace
                                                   (Le. James) Modified on 5/812017 Sl ;\1MONS SENT TO
    05/08/2017                                     FILER VIA U.S. MAIL (Le, James). (Entered: 05/08/2017)
                                                                -
                                                   Receipt of Adversary Filing Fee - $350.00 by O I. Receipt
    05/08/2017                                     Number 80068784. (admin) (Entered: 05/08/2017)

                               J                   Request that the Clerk Issue Another Summons and Notice of
                               (3 pgs)             Status Conference (LBR 7004-l(a)(l)(B)) Filed by Plaintiff
    05/17/2017                                     Lamita Pette . (Le, James) (Entered: 05/18/2017)
                                                                      -
                               !1:                 Another Summons Issued on Ralph E Sanders Date Issued
                               (7 pgs: 2 docs)     5/19/2017, Answer Due 6/19/2017 (RE: related docurnent(s)l
                                                      . Complaint filed by Plaintiff Larnita Pette) Status hearing
                                                   to be held on 8/30/2017 at09:00 AM atCrtrm 6C,41 l W
                                                   Fourth St., Santa Ana. CA 9270 I . The case judge is Mark S
                                                   Wallace (Le,James) COPY MAILED TO FILER VIA U.S.
                                                   MAIL ON 5/l9il7 Modified on 5/19/2017 (Le,James).
    05/19i2017                                     (Entered: 05/19/2017)

                               2                   Summons Service Executed on Ralph E Sanders 5/23/2017
    06/05/2017                 (13 pgs)            (Le.James) (Entered: 06/06/2017)

                               �                   Answer to Complaint Filed by Ralph E Sanders . (Le, James)
    06/16/2017                 (49 pgs)            (Entered: 06/19/2017)

    07/13/2017                 1                   AmendeJ Complaint for Nondischargeability of Pending
                               (15 pgs)            Lawsuit'i Pursuant to 11 U .S .C. Section 523(a)(6) AND/OR
                                                   l 1 U.S.C. Section 727(a)(4)(A)(B) by Larnita _Pette against
                                                   Ralph E Sanders . (RE: related document(s)J Adversary
                                                   case 8: 17-ap-01068. Complaint by Larnita Pette against Ralph
                                                   E Sanders. Fee Amount $350 Nature of Suit: (41 (Objection/
  Case 8:17-ap-01068-MW               Doc 113 Filed 04/24/20 Entered 04/24/20 17:05:25                                              Desc
                                       Main Document    Page 7 of 12


CONFIRMATION FOR COURT
        FILING
                                                ONE LEGAL LLC                             111�111 lll Ir ill 111 llll �11 l�I IIIII Ii   Ill
                                                This is not an Invoice
    ONE LEGAL CONFIRMATION FOR ORDER NO.:                         11209505           DATE: 07/17/2017

             Customer: Larnita Pette                                    Attorney: none
      Customer No.: 0104747                                    Attorney e-mail:
              Address:                                                   Contact: Larnita Pette
                         2588 El Camino Real, Suite F-� 9:
                         Carlsbad, CA 92008                     Contact e-mail: larnita.pette@gmail.corn
                                                                Contact Phone: (707) 6532049
                                                                     Contact Fax:
                                                             Law Firm File No.: None

    CASE INFORMATION:
      Case Number: 8:' 7-ap-01068-MW
               County:
                 Court: Central District of California - Bankruptcy - Santa Ana
    Case Short Title: Larnita A. Pette (Movant - Pro Se) vs. Ralph E. Sanderds (Debtor)

    DOCUMENTS RECEIVED:                                                No. Docs: 1                  No. Pgs: 15
    Amended Complaint For Nondischargeability of Pending Lawsuits Pursuant to 11 U.S.C. 523(a)(6) and/or 11
    U.S.C. 727(a}(4){A)(B)




                       Confirmation Report.. DO NOT PAY. An Invoice will be sent later.

    Notes:                                               Services:                                 Summary of Charges:

    ETA for caption pages by 5:30 pm 7/13/17             Courtesy Copy with Filing Service      15.95
                                                         Court Filing Service Fee, 1 - 15 Pages 51.95
    Good Aftemoon,                                       Court Filing Copy Charge               3.75

    Please be ad11ised that your document was
    rejected from court this afternoon. Per the clerk,
    you must submit original signatures. Please
    advise on how you wish to proceed.


    Please note, if no response is received before
    deadline, 7114, your order wi I be closed out.

    Thank you!



                 Services will be invoiced later.                        DO NOT PAY NOW.           Total:           71.65

          Thank you for chaos ng One Legal. If you have any questions about this assignr-,ent, please contact
                                    Customer SuppOrt I Phone: 1-800-938-8815
 Case 8:17-ap-01068-MW                 Doc 113 Filed 04/24/20 Entered 04/24/20 17:05:25                               Desc
                                        Main Document    Page 8 of 12


             • Verbalink
                     61 Broadway
                                                                                                               Invoice
                     Suite 1400                                                                     Date             lnvoice #
                     New York, NY 10006
                                                                                                  4/30/2018           26407



  Bill To
LarnitaPette
2588 El Camino Rllal.
Suite F-195                                                                         PLEASE MAKE PAYABLE. TO:
Carlsbad. CA 92008                                                                           VERBAL INK




                                                                                                  P.O. No.              Rep

                                                                                                                        AW

                     Item                 Minutes                     Description                     Rate            Amount
3 Spkr T Stnd. 02V                              41 (Samkrs HK 341 I !earing 3.23.17) L974081W3                2.50        10:?.SO
2 Spkr St.ml, 02V                                   3 L97408028                                               2.25            6.75




                                                                                     Total

                                                    I
                                                                                                                         SI09 . .'.!5


                                                                                     Payments/Credits

                                                                      I
                                                                                                                        -$109.25
      Phone it                Tax ID                    Vcrllal Ink
    310-314-9600             XX-XXXXXXX                                              Balance Due                            So.oo
Case 8:17-ap-01068-MW                    Doc 113 Filed 04/24/20 Entered 04/24/20 17:05:25                               Desc
                                          Main Document    Page 9 of 12

BRIGGS REPORTING COMPANY. INC.
2160 FLETCHER PARKWA't: SUITE P                                                                                      Invoice
EL CAJON, CA 92020                                                                                          Date       Invoice#

                                                                                                           6120119      20599



      Bill To                                                             Ship To
    LAR-SITA PET E
                      I

    2588 F.I.C'AMJNO REAL. Sl'ITE F-195
    CARLSBAD. ("A 92008
    (707) 853-2049




                                                                                                  P.O. No.             Terms

                                                                                                                       VISA

    Quantity                                      Description                                   Rate                  Amount

                          SABC • RALPH E. SA!'-JDERS
                    CASH NO. 8:17-BK.-!0265-M\\'
                                                                                     '                      1.20           2?7.20
                231 5-20-19 Dl PLICAl1: TRANSCRIP r OF PRCX"El·:l)INO�
                 33 5-21-19 DllPI.IC',\Tr. TRANSC'RIPl" OF PRnn-.EDINO�                                     1.20               39,60




                                                                                         Total                             $316.80

                                                                                         Payments/Credits                      $0.00


       Phone#                            E-mail                 I   briggs_reponingcjsbcgloh<1l.ne1    l
    {.310)-110-1151               Company Business Number
                                                                    I     9H:!91518
                                                                                           I
Case 8:17-ap-01068-MW                    Doc 113 Filed 04/24/20 Entered 04/24/20 17:05:25                                    Desc
                                         Main Document    Page 10 of 12

VNE LEt,AL                                                                                                        Credit Card
504 Redwood Blvd. Sule 223                                                                                           Sale
Novato CA 94947
1-800-938-8815 ext. 1                                                                                          Date          5/21/2019
TIN: XX-XXXXXXX
                                                                                                               Customer       0104747

  Lanita Pet.to                                                                                                Credit Sale   01970282
  2588 El Camino Real                                                                                          Amourt Dt.e      S0.00
  Suile-F-195
  Cal1sbad CA 92008

On:lerNumer­                 13206283
Contact
Abney                        LllmtaPell&
Billing Code
CaseTtla                     Larri1a Pet!&
Court                        lJnited States Bank�tcy Col.It, Central District of Califorria
COi.it Trar.acti<ln �
Case Number                  8: 17-ap-01068-MW
Oocmiera                     �'°Appear Ind Ti                  fy   • HNr1� or Tnel In a �Cue (Or Ad\eniaryProceedi�)


           -
 ONE LEGAL FEES                                                                                                              AMOUNT
 Additional Service Attempts - One Day                                                                                         $125.00
   SUBTOTAL                                                                                                                    $125.00

 FEES SUMMARY                                                                                                                AMOUNT

 One Legal Fees                                                                                                                $125.00
   TOTAL CHARGED                                                                                                               $125.00




  Past due balance mey be charged a late payrrent fee and/or a late c'lE!rga of up to 1.5¾ pur rnu11H1 ( 18% per annum),
   Case 8:17-ap-01068-MW            Doc 113 Filed 04/24/20 Entered 04/24/20 17:05:25                                          Desc
                                    Main Document    Page 11 of 12

CONFIRMATION For Process
        Serving
                                            ONE LEGAL LLC                               1111111111111�11   m 1111111�1 IIIII INI II�   1111

                                            This is not an Invoice
    ONE LEGAL CONFIRMATION FOR ORDER NO.:                      13206283       DATE: 05/21/2019

           Customer: Lamita Pette                              Attorney: Larnita Pette
        Customer No.: 0104747                            Attorney e-mail:
             Address:                                         Contact: Larnita Pette
                                                        Contact e-mail: larnita.pette@gmail.com
                       Carlsbad, CA 92008

                                                        Contact Phone: (707) 8532049
                                                           Contact Fax:
                                                      Law Firm File No.:

    CASE INFORMATION:
        Case Number: 8:17-ap-01068-MW
              County:
    .        Court: United States Bankruptcy Court, Central District ofCalifornia
    Case Short Title: Larnita Pette vs. Ralph E. Sanderds

    DOCUMENTS RECEIVED:                                          No. Docs:          1           No. Pgs:                  3

    Subpoena to Appear and Testify at a Hearing or Trial in a Bankruptcy Case (Or Adversary
    Proceeding}

    Party to Serve: Beverly M. Murray-Calcote              Service Address: 5453 Shenandoah Ave
                                                                          Los Angeles, CA 90056
                      Confirmation Report. DO NOT PAY. An Invoice will be sent later.
    Notes:                                         Services:                                   Summary of Charges:

    Service Status:   Service Complete             Additional Service Attempts - One Day 125.00
                                                                                .




                Services will be invoiced later.                   DO NOT PAY NOW. Total: 125.00

        UPON RECEIPT, PLEASE REVIEW AND CONFIRM THAT THE ATTACHED DOCUMENTS ARE TRUE AND
           CORRECT. IF THERE IS AN ERROR OR OMISSION PLEASE CONTACT CUSTOMER SUPPORT
                                            IMMEDIATELY.
                                  Customer Support I Ph: 1-800-938-8815
         Case 8:17-ap-01068-MW                                             Doc 113 Filed 04/24/20 Entered 04/24/20 17:05:25                                        Desc
                                                                           Main Document    Page 12 of 12
ATT:JRNEY OR PARTYW1THOUT ATTORNEY (Nsmaafll1A:lt/rr/ss):                                                             TELEPHONE J\IO.:               FOR COURT USE ONLY

   Larnita Pette , In Pro Per                                                                                       (707) 8532049
  Lamita Pette
   2588 El Camino Real, Suite F-195
  Carlsbad, CA 92008
                                                                                           I
                                                                                               Rer No. or F�a NO.
ATTORNEYFOR(NM16J: In Pro Per

Insert name cf ccurt, :ucl>cial dislnel or branch court. tt any:

   United States Bankruptcy Court. Central District of California
   411 West Fourth St
   Santa Ana, CA 92701-4593
PLAINTIFF:

    Larnita Pette
DEFENDANT:


    Ralph E. Sanderds
                                                                   DATE:                                    TIME:                   DEPT/DIV:   CASE NUMBER.

  NON SERVICE REPORT                                                          05/20/2019                            9:00AM               6C            8:17-ap-01068-MW

I am and was on the dates herein mentioned a citizen of the United States, over 18 years of age and not a party to this action, and I received
copies of the following:
Subpoena to Appear and Testify at a Hearing or Trial in a Bankruptcy Case (Or Adversary Proceeding)

After due search, careft1I inquirywand diligent attempts at the following address(es), I have been                                unable to effect service of said process on:
Beverly M. Murray-Calcote                                                                                                                                          BY FAJ
(1)Home: 5453 Shenandoah Ave, , Los Angeles, CA 90056



Process is being returned without service for the following reason(s):
 On 5/11/2019 9:12:00 AM at address ( 1) above. No Answer No answer at the door, no activity.

 On 5/12/2019 6:45:00 PM at address (1) above. No Answer No answer at the door, no activity.

 On 5/13/2019 6:14:00 PM at address (1) above. No Answer No answer at the door, no activity.

 On 5/14/2019 11:18:00 AM at address (1) above. No Answer No answer at the door, no activity.

 On 5/15/2019 7:24:00 PM at address (1) above. Not Home Spoke to a female through the screen door- she would
 not open.Stated I just missed the servee. I was unable to make out who the female was from bel1ind the door.
 On 5/16/2019 2:48:00 PM at address (1) above. No Answer No answer at the door, no activity.
 On 5/17/2019 8:17:00 PM at address (1) above. No Answer Lights on but no answer at the door.

  On 5/18/2019 9:34:00 AM at address (1) above. No Answer No answer at the door. I can hear someone walking
  around inside.

  On 5/19/2019 2: 13:00 PM at address (1} above. No Answer No answer at the door, no activity.

  On 5/20/2019 6:54:00 AM at address (1) above. No answer at the door, no activity.
Fee for Service: $ 125.00                         I declare under penalty of perjury under the laws of the United States of
Registered California process server.             America and the State of California that the foregoing is true and correct and
County: Los Anaeles                               that this dedcircition was executed on 05/20/2019 at Los Angeles, California.
Registration No.: 6188
Miguel A. Lopez
One Legal - 194-Marin                                                                    MiQuel A. Lopez
 1400 North McDowell Blvd, Ste 300
 Petaluma, CA 94954
